By the Court, Sawyer, J.:
The statement of the prisoner that he would point out the place where the money was buried, in connection with the fact that he did, in pursuance of this promise, afterward point out the place, and the fact proved by other witnesses, that the stolen money was found buried at the place indicated, was admissible in evidence, although the promise to point out the place was not voluntarily made. (1 Greenl. Ev. 281.) The statement, “ I buried it in the ground there,” was inadmissible, it being a part of an involuntary admission. But the Court struck it out on motion of defendant’s counsel, and afterward, by a very full and pointed instruction drawn by defendant’s counsel, and given at his request, fully guarded the jury against considering, 'or giving any *178iveight to the statement so excluded. We think the record presents nothing of Avhich defendant can justly complain. Judgment affirmed.
Mr. Justice Rhodes expressed no opinion.